DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 10/26/20, claims 1, 3, and 15 have been amended, and claims 2 and 10-13 have been canceled.

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 10/26/20 have been carefully considered/reviewed, but are moot in view of the following ground(s) of rejection(s) incorporating previously cited prior art references.
Furthermore, in response to Applicant's remarks/arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, please refer to the following new grounds of rejection for a detailed discussion.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	The following is a quotation of (AIA ) 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3, 7-8, and 14-17 are provisionally rejected under (AIA ) 35 U.S.C. 103(a) as being obvious over copending Application, OHMURE et al (2017/0123020 A1), which has a common assignee with the instant application, in view of Meier (2016/0287347 A1).
Based upon the earlier effectively filed date of the copending application, it would constitute prior art under 35 U.S.C.102(a)(2) if published or patented. This provisional rejection under 35 U.S.C. 103 is based upon a presumption of future publication or patenting of the copending application. 

This provisional rejection might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the copending application was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention either were owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 1, OHMURE et al discloses a medical image diagnostic apparatus, comprising:
an image providing apparatus (15) that provides an image from an image source (100) for a subject placed on a couch top (13, 131) via a reflecting plate (67) which reflects the image or a screen which displays the image (abs.; Figs. 1, 3, and 5-10; para. [0061]);
a position detector for detecting a position angle of the image providing apparatus and a position of the couch top (para. [0047]);
a support arm (65) which rotatably supports the reflecting plate (67) (Figs. 5-8 and 19-22), and
 for alleviating stress in an MRI examination (Fig. 19; paras. [0097-0099], [0031]).
OHMURE et al does not seem to particularly disclose a control circuitry that performs at least one of: 
(1) control of illumination provided in an examination room or a gantry i) based on a detection of whether the image providing apparatus is attached to the medical image diagnostic apparatus or ii) based on the detection of the positioning angle of the image providing apparatus with respect to the couch top; or
 (2) control of a camera which photographs the subject placed on the couch top, according to i) based on the detection of whether the image providing apparatus is attached to the medical image diagnostic apparatus or ii) based on the detection of the positioning angle of the image providing apparatus with respect to the couch top.
However, Meier teaches medical image diagnostic apparatus, comprising:
a control circuitry (a lighting control component) that performs at least:
control of illumination provided in an examination room or a gantry (2), so that there is greater flexibility when regulating the direction and brightness of the lighting (abs.; paras. [0008], [0032], [0034]; col. 3, see claim 15).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the medical image diagnostic as taught by OHMURE et al to incorporate/combine Meier’s teaching as above so that the control circuitry performs at least 
control of illumination provided in the examination room or the gantry, based on OHMURE et al’s detection of the positioning angle of the image providing apparatus with respect to the couch top, so that there is greater flexibility when regulating the direction and brightness of the lighting relevant to the image providing apparatus with respect to the couch top.
Regarding claim 15, OHMURE et al discloses a medical image diagnostic apparatus, comprising:
an image providing apparatus (15) that provides an image from an image source (100) for a subject placed on a couch top (13) via a reflecting plate (67) which reflects the image or a screen which displays the image (abs.; Figs. 1, 3, and 5-10; para. [0061]);
a position detector for detecting a position angle of the image providing apparatus and a position of the couch top (para. [0047]);
a support arm (65) which rotatably supports the reflecting plate (67) (Figs. 5-8 and 19-22), and
a detector (19) configured to detect at least the positioning (which additionally includes an angle, a distance amount specifying the position and an index such as presence of detection of the device by the position detector) of the reflecting plate (67), the position of support arm (65), and the position of screen (63) for alleviating stress in an MRI examination (paras. [0047], [0031]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art to recognize/realize that the detector could be configured to detect the positioning of the reflecting plate based on the position of the support arm with respect to the screen (since they are all relatively next to each other) in order to alleviate stress in an MRI examination.
OHMURE et al does not seem to particularly disclose a control circuitry that performs at least one of: 
(1) control of illumination provided in an examination room or a gantry i) based on a detection of whether the image providing apparatus is attached to the medical image diagnostic apparatus or ii) based on the detection of the positioning angle of the image providing apparatus with respect to the couch top; or
(2) control of a camera which photographs the subject placed on the couch top, according to i) based on the detection of whether the image providing apparatus is attached to the medical image diagnostic apparatus or ii) based on the detection of the positioning angle of the image providing apparatus with respect to the couch top.
However, Meier teaches medical image diagnostic apparatus, comprising:
a control circuitry (a lighting control component) that performs at least:
control of illumination provided in an examination room or a gantry (2), so that there is greater flexibility when regulating the direction and brightness of the lighting (abs.; paras. [0008], [0032], [0034]; col. 3, see claim 15).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the medical image diagnostic as taught by OHMURE et al to incorporate/combine Meier’s teaching as above so that the control circuitry performs at least 
control of illumination provided in the examination room or the gantry, based on OHMURE et al’s detection of the positioning angle of the image providing apparatus with respect to the couch top, so that there is greater flexibility when regulating the direction and brightness of the lighting relevant to the image providing apparatus with respect to the couch top.
Regarding claim 3, OHMURE et al discloses the image source (100) outputs the image to the screen (15) and the reflecting plate (67) reflects the image output to the screen (abs.; Fig. 1).
Regarding claim 7, OHMURE et al discloses the reflecting plate and the support arm as discussed above.
Furthermore, Meier teaches an in-bore light emitter/illuminator (4) provided inside a bore formed in the gantry (2)(Figs. 2 and 4; para. [0032]).
Moreover, a conventional control circuitry switches configured to switch an ON state and an OFF state of light generated by a light emitter is fundamentally well known in the art, such as an Off state switch in a restroom when no one is using the restroom or when there is no activity in an area, thereby saving electricity.  
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art to realize/recognize that at least one of the reflecting plate and the support arm includes the light emitter on an exterior surface thereof in order to illuminate the surrounding area, and the control circuitry switches is further configured to switch an ON state and an OFF state of light generated by the light emitter, or an intensity of the light according to at least one of an angle of the reflecting plate with respect to the screen and a relative position of the support arm with respect to the screen, in order to selectively control light illumination, thereby saving electricity.  
Regarding claim 8, OHMURE et al discloses, wherein the image providing apparatus including the support arm rotates the reflecting plate in response to positioning of the support arm with respect to the screen (paras. [0067], [0097]).
Regarding claim 14, OHMURE et al discloses, wherein the medical image diagnostic apparatus further comprises:
a screen (63, 15),
the image is projected on the screen from a projector (100)(para. [0061]),
the reflecting plate (67) reflects the image projected on the screen (abs.), and
the reflecting plate rotates in response to a positioning state of the support arm with respect to the screen or a changing operation of the positioning state (paras. [0067], [0097]).
Regarding claims 16-17, OHMURE et al discloses, wherein the support arm (65) is switchable between a first angle in which the reflecting plate (67) is substantially horizontal and a second angle in which the reflecting plate (67) reflects the image (paras. [0067], [0093-0097], [0102-0104], [0120]).


7.	Claim 4 is provisionally rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over OHMURE et al (2017/0123020 A1) and Meier (2016/0287347 A1) as applied to claim 1 above, and further in view of Ikeda et al (2017/0031530 A1).
Regarding claim 4, OHMURE et al discloses at least one of the camera, which photographs the subject on the couch top (131, 13) (para. [0094]).
OHMURE et al discloses the reflecting plate and the support arm as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing OHMURE et al’s teachings as above to recognize/realize  at least one of the camera, which photographs the subject on the couch top, could be mounted to at least one of the reflecting plate and the support arm as a matter of design choice or practicality.
The combination of OHMURE et al and Meier does not seem to particularly disclose:
the camera includes an objective lens, an optical waveguide (light transmission) which guides light from the objective lens, and a light receiving element which is provided outside a bore and receives the light from the optical waveguide (light transmission), and
the control circuitry switches is further configured to switch a photographing direction of the camera according to at least one of an angle of the reflecting plate with respect to the screen and a relative position of the support arm with respect to the screen.
However, OHMURE et al discloses the angle of the reflecting plate with respect to the screen and the position of the support arm as discussed above (paras. [0067], [0097], [0047]).
OHMURE et al further discloses at least one of the camera, which photographs the subject on the couch top (131, 13), which implies a light receiving element (inherent feature of a camera) which is provided outside a bore of the gantry (11)(abs.; para. [0094]).
Furthermore, a conventional camera inherently includes an objective lens, an optical waveguide (light transmission) which guides light from the objective lens, and a light receiving element and receives the light from the optical waveguide (light transmission), which are all fundamental concepts/operations of the conventional camera in order to capture an image/scene/object.
Moreover, IKEDA et al teaches display control device/method comprising a control circuitry configured to switch a photographing direction of a camera in order to acquire an image in the direction in which the user is located (para. [0588]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the medical image diagnostic as taught by OHMURE et al to incorporate/combine all of the teachings as above including IKEDA et al’s teaching as above so that the camera includes an objective lens, an optical waveguide (light transmission) which guides light from the objective lens, and a light receiving element which could be provided outside the bore and receives the light from the optical waveguide (light transmission), and
the control circuitry further configured to switch/change a photographing direction of the camera according to at least one of the angle of the reflecting plate with respect to the screen and the relative position of the support arm with respect to the screen in order to acquire an image in the direction in which the patient/user is located.

8.	Claim 6 is provisionally rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over OHMURE et al (2017/0123020 A1) and Meier (2016/0287347 A1) as applied to claim 1 above, and further in view of Sagalovich et al (2016/0338590 A1).
Regarding claim 6, OHMURE et al discloses the reflecting plate and the support arm as discussed above.
Furthermore, a speaker is fundamentally well known in the art for playing an audio and listening music, radio, television etc.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize that at least one of the reflecting plate and the support arm includes a speaker on an exterior surface thereof in order to play an audio. 
The combination of OHMURE et al and Meier does not seem to particularly disclose:
the control circuitry controls is further configured to control at least one of volume, a waveform, a frequency, and a reproduction speed of a sound output from the speaker
according to at least one of an angle of the reflecting plate with respect to the screen and a relative position of the support arm with respect to the screen.
However, OHMURE et al discloses the angle of the reflecting plate with respect to the screen and the position of the support arm as discussed above (paras. [0067], [0097], [0047]).
Furthermore, Sagalovich et al teaches multipurpose diagnostic examination apparatus/system comprising a control circuitry configured to control at least volume based on inputs received in order to facilitate remote viewing and diagnostic examination (abs.; para. [0198]).


Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the medical image diagnostic as taught by OHMURE et al to incorporate/combine all of the teachings as above including Sagalovich et al’s teaching as above so that the control circuitry controls is further configured to control at least volume, 
according to at least one of the angle of the reflecting plate with respect to the screen and the relative position of the support arm with respect to the screen, in order to facilitate remote viewing and diagnostic examination.

9.	Claim 9 is provisionally rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over OHMURE et al (2017/0123020 A1) and Meier (2016/0287347 A1) as applied to claim 1 above, and further in view of Jungwirth (9,113,513 B1).
Regarding claim 9, Meier teaches wherein the illumination is at least one of: 
an in-bore illuminator (4) provided inside a bore formed in the gantry (2)(Figs. 2 and 4; para. [0032]); 
an exterior light illuminator/emitter provided on an exterior surface of the gantry; and/or 
an examination room illuminator/emitter provided in the examination room.
The combination of OHMURE et al and Meier does not seem to particularly disclose the control circuitry is further configured to perform: 
control between an ON state and an OFF state of the light/illumination generated by the light emitter; or 
dimming control of the illumination.
However, Jungwirth teaches an apparatus/method comprising a control circuit for  dimming control of illumination, thereby enabling the smooth, visually pleasing, flicker free, and accurate change in light intensity in lighting systems with appropriate response times (abs.; col. 2, lines 58-61).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the medical image diagnostic as taught by OHMURE et al to incorporate/combine Jungwirth’s teaching as above so that the control circuitry performs dimming control of the illumination, thereby enabling the smooth, visually pleasing, flicker free, and accurate change in light intensity in lighting systems with appropriate response times.




Allowable Subject Matter
10.	Claim 5 is objected to as being dependent upon rejected base claim 1, but would be allowable:
	if claim 5 is rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims.
Dependent claim 5 recites novel feature(s) comprising: 
an image display monitor that displays an image photographed by the camera,
wherein the control circuitry is further configured to set a position, designated by a user, in the image on the image display monitor as a position that needs to be moved to a center position of a magnetic field.
The prior art of record fails to anticipate or make obvious the novel feature(s) (emphasis added on the underlined claim feature) as specified in the claim 5.
Accordingly, if the amendment is made to the claim(s) listed above, and if rejected claims are canceled, the application would be placed in a condition for allowance.

Conclusion
11.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Son et al (2016/0125228 A1), Electronic device/method for analyzing face information in electronic device.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed Shawn An whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

14.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/SHAWN S AN/Primary Examiner, Art Unit 2483